Title: To Benjamin Franklin from Jane Franklin Case, 22 March 1784
From: Case, Jane Franklin
To: Franklin, Benjamin



Newburgh ulster County State of Newyorkmarch the 22d—1784
Honourd Sir

Altho I am but a Child of Eight years of age And you Dear Sir to me Intirely unknown I make Bold to Send you these few Lines to Inform you that my Parents Informs me that I Receivd one part of my Christian Name in honour to you and to manifest their Regard for you as a friend to america my Native Country and In order to Shew the Great Regard I have for your Person and Character I Beg of you to accept of the Enclosed Piece as a token thereof it was wrote by So near a Connection to me that I would wish to Conceal his name So wishing you all health and

Happiness Both here and Hereafter I Remain your most Loveing friend and Humble Servant

Jane Franklin Case


PS I Should be Happy to hear by a Line from your honour that you had Receivd this Letter Safely if Sir you Should Condecend to write to me please to Direct to the Care of Coll Thomas Palmer at the above Named place

J F C
To Doctor Benjamin Franklin—&c


 
Addressed: To Doctr / Benjamin Franklin / att / The Court of versallies / Near Paris
